EXHIBIT 10.9

 

Bolt Technology Corporation

Four Duke Place

Norwalk, CT 06854

 

 

February 11, 2005

 

 

 

Mr. Albert H. Gerrans, Jr.

Post Office Box 694

Hempstead, Texas 77445

 

 

Dear Al:

 

As we have discussed, Bolt Technology Corporation has decided to exercise the
Option to Purchase as set forth in Paragraph 16.1 of the Lease Agreement dated
April 20, 1999, by and between Albert H. Gerrans and Patricia J. Gerrans and
Bolt Technology Corporation.

 

I am forwarding a copy of this letter to Al Weycer and Barbara Young so they can
proceed to prepare the required documentation for the purchase.

 

 

 

Sincerely yours,

 

/s/ Raymond M. Soto                

Raymond M. Soto, President

Bolt Technology Corporation

 

 

CC: Albert S. Weycer, Esq.

Barbara A. Young, Esq.